Citation Nr: 1714844	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  09-17 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for a lumbosacral spine disability.

2.  Entitlement to an initial rating greater than 10 percent for a cervical spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Gandhi, Associate Counsel



INTRODUCTION

The Veteran honorably served in the United States Army from May 2004 to December 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Jurisdiction since transferred to the St. Petersburg, Florida RO.  

In October 2015, the Board denied the Veteran's claims for an increased rating for a lumbosacral spine disability, for an increased rating for a cervical spine disability, for an increased rating for left knee chondromalacia, and for entitlement to an initial compensable rating for left ear hearing loss; and remanded the issue of increased rating for right knee chondromalacia for additional development.  The remanded claim is still under development and is not yet ready for Board review. 

The Veteran appealed the denials of an increased rating for a lumbosacral spine disability and an increased rating for cervical spine disability to the Court of Appeals for Veterans Claims (Court).  By a November 2016 Joint Motion for Remand (JMR), the Court vacated the decision and remanded the claim for additional development.

The record before the Board consists of the electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  With regard to the Veteran's claims of entitlement to an initial rating greater than 10 percent for a lumbosacral spine disability and entitlement to an initial rating greater than 10 percent for a cervical spine disability, remand is required to obtain a VA medical opinion.  

VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c)(2) (2016).  The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law. 

The parties to the JMR agreed that the Board decision did not include an adequate discussion of the Veteran's flare-ups of pain in its analysis.  The Veteran reported flare-ups in his thoracolumbar spine and cervical spine during his March 2013 VA examination.  The extent to which the flare-ups may have additionally limited the Veteran's range of motion must be addressed.  Given the parties concern that prior evidence of flare-ups has not been adequately addressed, another examination is necessary. 

In addition, the Court has held that 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  Correia v. McDonald, 28 Vet. App. 158 (2016).  The final sentence of § 4.59 reads "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The examination conducted on remand should include all necessary testing.

Accordingly, the Board finds a remand is warranted for further evidentiary development.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes to provide a medical examination or opinion, it must ensure that the examination or opinion is adequate); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his service-connected lumbosacral spine disability and cervical spine disability.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the lumbosacral spine disability and cervical spine disability.  The appropriate Disability Benefits Questionnaire should be filled out for this purpose, if possible.

The examiner is specifically requested to: (a) include a discussion of the duration of any flare-ups of pain; and (b) test the joints for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  If this is not possible, the examiner should explain why they are unable to perform any such testing.

2. Then, readjudicate the claim.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


